DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office Action is in response to Claims 1-11, filed April 1, 2021, which are pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “large/medium/small size” in claims 2, 5, and 8 is a relative term which renders the claim indefinite. The term “large/medium/small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While the specification discloses preferable dimensions for each size, the term “large/medium/small” is not defined by the claim(s) and it is unclear how one having ordinary skill in the art can ascertain what dimensions would be included or excluded by the claim(s).  
Claims 6-7 each recites the limitation "the medium size device" in line 1.  There is insufficient antecedent basis for this limitation in the claim as claims 6-7 depend on claim 2 where “a large size” is recited.  For purposes of examination, Examiner has interpreted claims 6-7 to each depend from claim 5 where “a medium size” has been recited.
Claims 9-10 each recites the limitation "the small size device" in line 1.  There is insufficient antecedent basis for this limitation in the claim as claims 9-10 depend on claim 2 where “a large size” is recited.  For purposes of examination, Examiner has interpreted claims 9-10 to each depend from claim 8 where “a small size” has been recited.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whiteside (US 1398165).
Regarding claim 1, Whiteside discloses a body protective cover device (10) for protecting a person from infectious disease while hugging, the device comprising: a front (12, as the device is capable of being worn with side 12 being worn as the front), the front having a middle portion (see annotated Fig. 2) and a print area (see annotated Fig. 2, considered a print area as this area is capable of being printed on without obstructing any other structure), wherein the print area being in the middle portion of the front (as can be seen in annotated Fig. 2); a top (combination of 13 and 14), first side, and a second side (see annotated Fig. 2); a back (11, as the device is capable of being worn with side 11 being worn as the back), the back having a plurality of holes (16) and a middle portion (see annotated Fig. 2), the plurality of holes being configured in the middle portion of the back (see annotated Fig. 2), wherein the plurality of holes being for allowing air flow in and out of the device (as 16 are described as openings, they are therefore capable of allowing are flow in an out of the device); a seam (see dashed lines along each side and 13 in Fig. 2), the seam being configured at the first side, the second side and the top (as disclosed on p. 1, lines 61-66 where the sides and at least a portion of the top at 13 are attached together via adhesive thereby creating a seam), wherein the seam being configured to couple the front to the back (as disclose on p. 1, lines 61-66 the front and back are coupled along the top and sides); and a bottom (see annotated Fig. 2), the bottom having an opening (as disclosed on p. 1, lines 65-68), wherein the open being configured to allow access to an inside of the device (as can be seen in Fig. 1 and disclosed on p. 1, lines 78-80).
Examiner notes that italicized limitations in the prior art rejections are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function.  As the prior art discloses the structure of the device, there would be a reasonable expectation for the structure of the device to perform such functions, as Examiner has explained after each functional limitation.
Regarding claim 2, Whiteside discloses wherein the device (10) having a large size (as the device would be considered large at least compared to one other object).
5. The device of claim 1, wherein the device having a medium size.
Regarding claim 5, Whiteside discloses wherein the device (10) having a medium size (as the device would be considered medium at least compared to one other object).
Regarding claim 8, Whiteside discloses wherein the device (10) having a small size (as the device would be considered small at least compared to one other object).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4, 6-7, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whiteside as applied to claims 1-2, 5, and 8 above, and further in view of Smith (US 3014218).
Regarding claims 3 and 4, Whiteside discloses all the limitations of claims 1-2 above, but does not expressly disclose wherein the large size device having a length being five (5) feet [claim 3]/ a width being six (6) feet [claim 4].
	Smith teaches a pullover body protective device wherein the device (12) can be produced in many different lengths and widths (see col. 2, lines 15-20).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the device of Whiteside 5 feet long and 6 feet wide as different lengths and widths are taught by Smith in order “to more properly fit persons and carried packages of all sizes” (see col. 2, lines 15-20 of Smith).  Further, it would have been an obvious matter of design choice since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04.  
Regarding claims 6 and 7, as best interpreted by Examiner, Whiteside discloses all the limitations of claims 1 and 5 above, but does not expressly disclose wherein the medium size device having a length being three (3) feet [claim 6]/ a width being four and one-half (4.5) feet [claim 7].
Smith teaches a pullover body protective device wherein the device (12) can be produced in many different lengths and widths (see col. 2, lines 15-20).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the device of Whiteside 3 feet long and 4.5 feet wide as different lengths and widths are taught by Smith in order “to more properly fit persons and carried packages of all sizes” (see col. 2, lines 15-20 of Smith).  Further, it would have been an obvious matter of design choice since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04.  
Regarding claims 9 and 10, as best interpreted by Examiner, Whiteside discloses all the limitations of claims 1 and 8 above, but does not expressly disclose wherein the medium size device having a width being three (3) feet [claim 9]/ a length being two (2) feet [claim 10].
Smith teaches a pullover body protective device wherein the device (12) can be produced in many different lengths and widths (see col. 2, lines 15-20).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the device of Whiteside 2 feet long and 3 feet wide as different lengths and widths are taught by Smith in order “to more properly fit persons and carried packages of all sizes” (see col. 2, lines 15-20 of Smith).  Further, it would have been an obvious matter of design choice since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04.
Regarding claim 11, Whiteside discloses all the limitations of claim 1 but does not expressly disclose wherein the device being made of a clear polyethylene material.
Smith teaches a pullover body protective device wherein the device (12) being made of a clear (disclosed as transparent, col. 1, lines 70-71, and allowing a clear view, col. 2, lines 30-31) polyethylene material (see col. 2, lines 2-3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the device of Whiteside of a clear polyethylene as taught by Smith in order to use a material that can be thing and rain resistant so that it is readily forded into a small package to be carried by the person and withstand the heaviest rains (see col. 2, lines 1-15 of Smith).  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07.

    PNG
    media_image1.png
    641
    655
    media_image1.png
    Greyscale

Annotated Fig. 2 (Whiteside)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are body protective devices for enveloping at least portions of a wearer’s body to protect against the outside environment.  For example, Mendez (US 5438705), Weinstein (US 5101512), and Wallace (US 4055852) each shows a pull over device with a plurality of openings, and Schirmer (US 2021/0361012) shows a pull over device where the plurality of openings are intended to be worn on the rear side of the user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732